Exhibit 10.6.16

 

PHH CORPORATION

 

2011 PERFORMANCE RESTRICTED STOCK UNIT

AWARD NOTICE

 

We are pleased to notify you that PHH Corporation (the “Company”) has awarded
you this 2011 Performance Restricted Stock Unit Award.  The Performance
Restricted Stock Unit Award represents the Company’s unfunded and unsecured
promise to issue shares of the Company’s Stock at a future date subject to the
terms and conditions of this Performance Restricted Stock Unit Award Notice, the
attached Performance Restricted Stock Unit Award Agreement (the “Agreement”) and
the PHH Corporation 2005 Equity and Incentive Plan, as amended (the “Plan”). 
This Performance Restricted Stock Unit Award Notice (the “Award Notice”)
constitutes part of and is subject to the terms and provisions of the Agreement
and the Plan.  Capitalized terms used but not defined in this Award Notice shall
have the meanings set forth in the Agreement or the Plan.

 

Grantee:

[Name]

 

 

Participant #:

[ID]

 

 

Grant Date:

____________, 2011

 

 

Target Shares:

[_________]

 

 

Earned Shares:

The Earned Shares are the shares of Stock determined by multiplying the Target
Shares by the Achieved Percentage based on the Target Performance Level achieved
by the Company for the Target Measurement Period as described in the chart
below, and as determined by the Human Capital and Compensation Committee (the
“Committee”) in its discretion.

 

 

Settlement:

Subject to the terms of the Agreement and the Plan, the Earned Shares will be
paid on or after January 1, 2014, and on or before April 30, 2014 (the date of
payment is referred to herein as the “Settlement Date”).  Except as provided in
the Award Agreement, failure to achieve any Targeted Performance Level during
the Target Measurement Period shall result in the forfeiture of your rights
under this Award and termination of the Agreement.

 

 

Target Measurement Period (“TMP”) – October 1, 2011 through December 31, 2013

 

[continued on the next page]

 

--------------------------------------------------------------------------------


 

Targeted Performance Levels

 

Targeted Performance
Level

 

Cumulative Core Earnings
(Pre-Tax) for the TMP1

 

Achieved
Percentage

 

Threshold

 

At least $[***] but less than $[***]

 

50%

 

Target

 

At least $[***] but less than $[***]

 

100%

 

Outstanding

 

At least $[***]

 

150%

 

 

1The target levels of cumulative Core Earnings (Pre-Tax) will be reduced by the
actual level of Core Earnings (Pre-Tax) achieved for the 2011 fiscal year
through September 30, 2011.

 

The Achieved Percentage for a level of achievement of the cumulative Core
Earnings (Pre-Tax) target as certified by the Committee that is between the
levels set forth in the table above and is above the “Threshold” level will be
determined based on straight-line interpolation.  There will be no payment for
performance below the “Threshold” level.  No payment will be made in excess of
the Achieved Percentage at the “Outstanding” level.

 

For purposes of this Award, “Core Earnings (Pre-Tax)” means pre-tax income after
non-controlling interest for the Company and its consolidated subsidiaries
excluding unrealized changes in fair value of the mortgage servicing rights of
the Company and its consolidated subsidiaries that are based upon projections of
expected future cash flows and prepayments as well as realized and unrealized
changes in the fair value of derivatives that are intended to offset changes in
the fair value of mortgage servicing rights.

 

The Committee may exercise negative discretion to reduce the Achieved Percentage
and the amount payable under this Award prior to the earlier of payment of the
Award or Change in Control.  Such discretion may be exercised based on the
Committee’s subjective determination (or the Committee’s determination based
upon a recommendation of the Company’s management) of the extent to which the
Grantee has achieved such individual goals for the Measurement Period, if any,
as the Committee may establish or based on any other factors the Committee deems
necessary or appropriate in its sole and absolute discretion.

 

We congratulate you on the recognition of your importance to our organization
and its future.

 

 

PHH CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Name: Jerome J. Selitto

 

Title:  President & CEO, PHH Corporation

 

Date:  ____________, 2011

 

RETAIN THIS NOTIFICATION AND YOUR AWARD AGREEMENT WITH

YOUR IMPORTANT DOCUMENTS AS A RECORD OF THIS AWARD.

 

__________________________

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

- 2 -

--------------------------------------------------------------------------------


 

PHH CORPORATION

PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT

 

PHH Corporation, a Maryland corporation (the “Company”) has granted to the
individual (the “Grantee”) named in the Performance Restricted Stock Unit Award
Notice to which this Performance Restricted Stock Unit Award Agreement (the
“Agreement”) is attached, a Performance Restricted Stock Unit Award relating to
the common stock, par value $0.01 per share, of the Company, subject to the
terms and conditions set forth in the Award Notice and this Agreement.  This
Performance Restricted Stock Unit Award (the “Award”) has been granted pursuant
to the PHH Corporation Amended and Restated 2005 Equity and Incentive Plan, as
amended (the “Plan”).

 

WHEREAS, the Human Capital and Compensation Committee of the Board of Directors
of the Company (the “Committee”) has the authority under and pursuant to the
Plan to grant and establish the terms of awards to eligible employees of the
Company and its Subsidiaries; and

 

WHEREAS, the Committee desires to grant an Award to the Grantee, subject to the
terms and conditions of the Plan, the Award Notice and this Agreement.

 

In consideration of the provisions contained in this Agreement, the Company and
the Grantee agree as follows:

 

1.                                    The Plan.  The Award granted to the
Grantee hereunder is pursuant to the Plan.  The terms of the Plan are hereby
incorporated in this Agreement.  Terms used in this Agreement which are not
defined in this Agreement shall have the meanings used or defined in the Plan.

 

2.                                    Grant of Award.

 

a.                                     Subject to the terms and conditions set
forth in the Plan and this Agreement, the Grantee is hereby granted this Award.

 

b.                                    The Grantee is not required to make any
monetary payment (other than applicable tax withholding, if any, and payment of
the par value of the Stock, if required by law) as a condition to receiving
shares of Stock issued upon settlement of the Award.

 

c.                                     If the Grantee does not sign a
restrictive covenant agreement in the form presented by the Company within
forty-five (45) days after the Grant Date, the Award shall be forfeited.

 

3.                                    Termination of Employment. 
Notwithstanding any other provision of the Plan to the contrary, except as
provided in Section 4b. and 4c., upon the termination of the Grantee’s
employment with the Company and its Subsidiaries for any reason whatsoever on or
before December 31, 2013, the Award shall immediately and automatically
terminate and no payment will be made.

 

--------------------------------------------------------------------------------


 

4.                                    Settlement.

 

a.                                     Issuance of Shares of Stock.  On the
Settlement Date, the Company shall issue to the Grantee the Earned Shares, as
described in the Award Notice, after any adjustments as provided under Section 5
of the Plan; provided, however, that the Grantee shall remain required to remit
to the Company such amount that the Company determines is necessary to meet all
required minimum withholding taxes.

 

b.                                    If the Grantee’s employment is terminated
by the Company and its Subsidiaries without Cause (as defined in this subsection
b.), the Award shall become vested in accordance with the following schedule:

 

Date of Termination of
Employment Without Cause

 

Percent Vested

Before January 1, 2012

 

0%

On or after January 1, 2012, but before January 1, 2013

 

25%

On or after January 1, 2013, but before December 31, 2013

 

50%

December 31, 2013

 

100%

 

The portion of the Award payable on the Settlement Date will be the number of
Earned Shares multiplied by the percent vested from the above chart.  All other
Earned Shares will be forfeited as of the Settlement Date, except as otherwise
expressly provided by the Committee.  Notwithstanding the foregoing, in the
event the Grantee violates any non-competition, non-solicitation,
non-disclosure, or other restrictive covenant agreement with the Company or its
Subsidiaries  prior to the Settlement Date, then the Grantee shall not be vested
in any portion of the Earned Shares and the entire Award will be forfeited.

 

For purposes of this Award, “Cause” means any one of the following: (1) a
material failure of the Grantee to substantially perform the Grantee’s duties
with the Company or its Subsidiaries (other than failure resulting from
incapacity due to physical or mental illness); (2) any act of fraud,
misappropriation, dishonesty, embezzlement or similar conduct against, or
relating to the assets of, the Company or its Subsidiaries; (3) conviction (or
plea of nolo contendere) of a felony or any crime involving moral turpitude; (4)
repeated instances of negligence in the performance of the Grantee’s job or any
instance of gross negligence in the performance of the Grantee’s duties as an
employee of the Company or one of its Subsidiaries; (5) any breach by the
Grantee of any fiduciary obligation owed to the Company or any Subsidiary or any
material element of the Company’s Code of Ethics, the Company’s Code of Conduct
or other applicable workplace policies; or (6) failure by the Grantee to perform
Grantee’s job duties for the Company or any Subsidiary to the best of Grantee’s
ability and in accordance with reasonable instructions and directions from the
Board or its designee, and the reasonable workplace policies and procedures
established by the Company or any Subsidiary, as applicable, from time to time.

 

c.                                     Change in Control.  Upon the occurrence
of a Change in Control that occurs on or before December 31, 2013 and while the
Grantee is employed with the Company or its subsidiaries, the Grantee will
become vested in the portion of the Change in Control Payment as specified in
the chart below:

 

- 2 -

--------------------------------------------------------------------------------


 

Date of Change in Control

 

Percent Vested

Before January 1, 2012

 

0%

On or after January 1, 2012, but before January 1, 2013

 

25%

On or after January 1, 2013, but before December 31, 2013

 

50%

December 31, 2013

 

100%

 

For this purpose, the “Change in Control Payment” is the level of Core Earnings
(Pre-Tax) achieved as of the date of the Change in Control expressed as a
percentage of Threshold Performance, multiplied by the Target Shares.  For this
purpose, “Threshold Performance” is $[***] minus the actual level of Core
Earnings (Pre-Tax) achieved for the 2011 fiscal year through September 30,
2011.  The vested portion of the Change in Control Payment will be paid on a
date selected by the Company within ninety (90) days following the date of the
Change in Control.  The unvested portion of the Change in Control Payment shall
be forfeited upon payment of the vested portion, unless otherwise expressly
provided by the Committee in writing.

 

d.                                    Certificate Registration.  The certificate
for the shares issued in settlement of the Award shall be registered in the name
of the Grantee, or, if applicable, in the names of the Grantee’s heirs.

 

e.                                     Restrictions on Grant of the Award and
Issuance of Shares.  The grant of this Award and issuance of shares of Stock
upon settlement of the Award shall be subject to and in compliance with all
applicable requirements of federal, state or foreign law with respect to such
securities.  No shares of Stock may be issued hereunder if the issuance of such
shares would constitute a violation of any applicable federal, state or foreign
securities laws or other law or regulations or the requirements of any stock
exchange or market system upon which the Stock may then be listed.  The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company’s legal counsel to be necessary to
the lawful issuance of any shares subject to the Award shall relieve the Company
of any liability in respect of the failure to issue such shares as to which such
requisite authority shall not have been obtained.  As a condition to the
settlement of the Award, the Company may require the Grantee to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.

 

f.                                        Fractional Shares.  The Company shall
not be required to issue fractional shares upon the settlement of the Award.

 

g.                                     Dividend Equivalents.  No dividend
equivalents will be paid with respect to the Award.

 

5.                                    Tax Obligations.  As a condition to the
granting of the Award and the settlement thereof, the Grantee agrees to remit to
the Company or any of its applicable Subsidiaries such sum as may be necessary
to discharge the Company’s or such Subsidiary’s obligations with respect to any
tax, assessment or other governmental charge imposed on property or income
received by the Grantee pursuant to this Agreement and the Award.  Accordingly,
the Grantee agrees to remit to

_______________________

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

- 3 -

--------------------------------------------------------------------------------


 

the Company or an applicable Subsidiary any and all required minimum withholding
taxes.  To satisfy such obligation, Grantee agrees to have the Company withhold
a number of whole shares of Stock otherwise deliverable to Grantee in settlement
of the Award having a Fair Market Value, as of the date on which the tax
withholding obligations arise, not in excess of the amount of such tax
withholding obligations determined by the applicable minimum statutory
withholding rates.

 

6.                                    No Rights to Continued Employment; Loss of
Office.  Neither this Agreement nor the Award shall be construed as giving the
Grantee any right to continue in the employ of the Company or any of its
Subsidiaries, or shall interfere in any way with the right of the Company to
terminate such employment.  Notwithstanding any other provision of the Plan, the
Award, this Agreement or any other agreement (written or oral) to the contrary,
for purposes of the Plan and the Award, a termination of employment shall be
deemed to have occurred on the date upon which the Grantee ceases to perform
active employment duties for the Company following the provision of any
notification of termination or resignation from employment, and without regard
to any period of notice of termination of employment (whether expressed or
implied) or any period of severance or salary continuation.  Notwithstanding any
other provision of the Plan, the Award, this Agreement or any other agreement
(written or oral) to the contrary, the Grantee shall not be entitled (and by
accepting an Award, thereby irrevocably waives any such entitlement), by way of
compensation for loss of office or otherwise, to any sum or other benefit to
compensate the Grantee for the loss of any rights under the Plan as a result of
the termination or expiration of an Award in connection with any termination of
employment.  No amounts earned pursuant to the Plan or any Award shall be deemed
to be eligible compensation in respect of any other plan of the Company or any
of its Subsidiaries.

 

7.                                    Rights as a Stockholder.  The Grantee
shall have no rights as a stockholder with respect to any shares which may be
issued in settlement of the Award until the date of the issuance of a
certificate for such shares (as evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company).  No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such certificate is issued, except as
provided Section 5 of the Plan.

 

8.                                    Clawback.  This Award, and any stock
issued or cash paid pursuant to this Award, is expressly subject to any
“clawback policy” adopted by the Board or its designee.

 

9.                                    Legends. The Company may at any time place
legends referencing any applicable federal, state or foreign securities law
restrictions on all certificates representing shares of Stock issued pursuant to
this Agreement.  The Grantee shall, at the request of the Company, promptly
present to the Company any and all certificates representing shares acquired
pursuant to this Agreement in the possession of the Grantee in order to carry
out the provisions of this Section.

 

10.                            Nontransferability.  Prior to the issuance of
shares of Stock pursuant to this Agreement, neither this Agreement nor any
shares subject to this Agreement shall be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Grantee, except transfer by will or by the laws
of descent and distribution.  All rights with respect to the Agreement shall be
exercisable during the Grantee’s lifetime only by the Grantee or the Grantee’s
guardian or legal representative.

 

- 4 -

--------------------------------------------------------------------------------


 

11.                            Amendments.  The Committee may amend this
Agreement at any time; provided, however, that no such amendment may adversely
affect the Grantee’s rights under this Agreement without the consent of the
Grantee, except to the extent such amendment is reasonably determined by the
Committee in its sole discretion to be necessary to comply with applicable law
or to prevent a detrimental accounting impact.  No amendment or addition to this
Agreement shall be effective unless in writing.

 

12.                            Section 409A.  This Award is intended to comply
with, or otherwise be exempt from, Section 409A of the Code.  This Award shall
be administered, interpreted and construed in a manner consistent with such Code
section.  Should any provision of this Agreement or the Award be found not to
comply with, or otherwise be exempt from, the provisions of Section 409A of the
Code, it shall be modified and given effect, in the sole discretion of the
Committee and without requiring the Grantee’s consent (notwithstanding the
provisions of Section 10 above), in such manner as the Committee determines to
be necessary or appropriate to comply with, or to effectuate an exemption from,
Section 409A of the Code.

 

13.                            Notices.  Any notice required or permitted under
this Agreement shall be deemed given when delivered personally, or when
deposited in a United States Post Office, postage prepaid, addressed, as
appropriate, to the Grantee at the last address specified in the Grantee’s
employment records, or such other address as the Grantee may designate in
writing to the Company, or the Company, Attention: General Counsel, or such
other address as the Company may designate in writing to the Grantee.

 

14.                            Binding Effect.  This Agreement shall inure to
the benefit of the successors and assigns of the Company and, subject to the
restrictions on transfer set forth herein, be binding upon the Grantee and the
Grantee’s heirs, executors, administrators, successors and assigns.

 

15.                            Failure to Enforce Not a Waiver.  The failure of
the Company to enforce at any time any provision of this Agreement shall in no
way be construed to be a waiver of such provision or of any other provision
hereof.

 

16.                            Integrated Agreement.  The Award Notice, this
Agreement and the Plan constitute the entire understanding and agreement of the
Grantee and the Company with respect to the subject matter contained herein or
therein and supersedes any prior agreements, understandings, restrictions,
representations, or warranties among the Grantee and the Company with respect to
such subject matter other than those as set forth or provided for herein or
therein.  To the extent contemplated herein or therein, the provisions of the
Award Notice and the Agreement shall survive any settlement of the award and
shall remain in full force and effect.

 

17.                            Governing Law.  This Agreement and the legal
relations between the parties shall be governed by and construed in accordance
with the internal laws of the State of Maryland, without effect to the conflicts
of laws principles thereof.

 

18.                            Authority.  The Committee shall have full
authority to interpret and construe the terms of the Plan, the Award Notice, and
this Agreement.  The determination of the Committee as to any such matter of
interpretation or construction shall be final, binding and conclusive on all
parties.

 

- 5 -

--------------------------------------------------------------------------------